I concur in affirmance; but if I had any reasonable doubt as to the merits of plaintiff's case or that a retrial would result in a verdict in her favor I would be for reversal because of the error in admitting the testimony referred to in the opinion of Chief Justice CHANDLER. At the time exhibit 1 was offered and received in evidence and also at the time plaintiff sought to show by one of her witnesses that defendant had been arrested for driving a motor vehicle while intoxicated on this occasion, Emma Wegert, the defendant, had not been a witness in the case. Each of these items of evidence was wholly immaterial at the time it was offered; and as the record then stood each was prejudicial. Such practice should not be tolerated; and if there were reasonable doubt as to its having affected the outcome of the case should result in reversal. While it would not under all circumstances nullify the prejudicial result, it may be noted in the instant case that Mrs. Wegert subsequently did testify and admitted her arrest and conviction; and possibly to some extent, under the circumstances of this case, that mollified the error committed. In *Page 518 
any event the record before us is convincing that a just result was reached and I can therefore concur in affirmance. See 3 Comp. Laws 1929, § 15518 (Stat. Ann. § 27.2618).
BUTZEL, J., concurred with NORTH, J.